REASONS FOR ALLOWNCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s response filed after final rejection on August 2, 2022, which would entered into the file.  
The applicant has not filed any amendment to the claims.  
Claims 1-3, 9, and 13-20 remain pending in this application.  
Terminal Disclaimer
The terminal disclaimer filed on August 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 11,402,629 (Application number 15/146,296) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed an imaging system that is comprised of a light source configured to produce a plurality of spatially separated light beams, wherein the light source comprises a first group of sub-light sources and a second group of sub- light sources; a spatial light modulator configured to encode each of the plurality of spatially separated light beams with image data to provide a plurality of spatially separated encoded light beams, wherein the first group of sub-light sources is disposed at a first distance from the spatial light modulator and the second group of sub-light sources are disposed at a second distance from the spatial light modulator, the first distance and the second distance being different; an injection optical system comprising one or more refractive lenses disposed along an optical axis passing through each of the one or more refractive lenses and configured to: receive the plurality of spatially separated encoded light beams; and modify the plurality of spatially separated encoded light beams, such that respective pupils formed by each of the plurality of spatially separated encoded light beams exiting from the injection optical system are spatially separated from each other focused at different respective focal points and defining a super-pupil comprising six spatially separated sub-pupils rotated around the optical axis such that there are 60 degrees of angular displacement between each of the six spatially separated sub-pupils with respect to the optical axis; and a plurality of light-guiding optical elements each having an in-coupling grating, Page 3 of 7KILPATRICK TOWNSEND 76013184 1Appl. No. 16/882,011Attorney Docket No.: 101782-012030US-1193809Amdt. dated August 2, 2022Client Ref. No.: ML-025 1USCON2 Response to Final Office Action of May 6, 2022wherein the plurality of light-guiding optical elements are arranged such that each of the plurality of spatially separated encoded light beams encounters a respective in-coupling grating of one of the plurality of light-guiding optical elements such that each of the plurality of spatially separated encoded light beams propagates by substantially total internal reflection through the one of the plurality of light-guiding optical elements, and wherein for each light-guiding optical element of the plurality of light-guiding optical elements, the in-coupling grating of each light guiding optical element is rotated by an angle with respect to the optical axis, as explicitly set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872